Supreme Court providently exercised its discretion in vacating plaintiffs default and restoring the action to the calendar. The action has merit, plaintiff has substantially complied with discovery and retained new counsel, and there is a strong public policy favoring resolution of cases on the merits (Chevalier v 368 E. 148th St. Assoc., LLC, 80 AD3d 411, 413-414 [2011]). In view of the foregoing, we need not reach defendants’ argument regarding plaintiffs motion to renew.
*600We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.E, Saxe, Sweeny, Richter and Manzanet-Daniels, JJ.